Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 1 of 14




                    EXHIBIT 1
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 2 of 14



     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    jsbaih@sbaihlaw.com
6    iolevic@sbaihlaw.com

7    Attorneys for Plaintiff

8                                   UNITED STATES DISTRICT COURT
9                                         DISTRICT OF NEVADA
10

11   PARNELL COLVIN,                                               Case No.: 2:20-cv-01765

12                     Plaintiff,                                       AMENDED COMPLAINT FOR
     vs.                                                               COMPENSATORY AND PUNITIVE
13
                                                                               DAMAGES
14   M.J. DEAN CONSTRUCTION, INC.; DOES
     I through X; AND ROE CORPORATIONS                                                  &
15   XI–XX, INCLUSIVE, inclusive;
                                                                         DEMAND FOR JURY TRIAL
16
                       Defendant.
17

18          COMES NOW Plaintiff Parnell Colvin (“Mr. Colvin” or “Plaintiff”), by and through his attorneys
19   of record, Jesse Sbaih & Associates, Ltd., and hereby complains, avers and alleges as follows:
20                                                       I.
21                                     PARTIES AND JURISDICTION
22          1.      At all times relevant herein, Mr. Colvin was a resident of the County of Clark, State of
23   Nevada.
24          2.      Plaintiff is informed and believes and thereon alleges that, at all times relevant herein,
25   Defendant M.J. Dean Construction, Inc. (“M.J. Dean” or “Defendant”) was a Nevada corporation doing
26   business in the County of Clark, State of Nevada.
27          3.      At all times relevant M.J. Dean was an employer within the definition of 42 U.S.C. §
28   2000e(b) and NRS 613.310(2), in the M.J. Dean had “fifteen or more employees for each working day in


                                                         1 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 3 of 14



1    each of twenty or more calendar weeks in the current or preceding calendar year.”

2           4.      Jurisdiction is proper in this Court as this action arises under federal law: for example,

3    provisions of Title VII, 42 U.S.C. § 2000e and 42 U.S.C. § 1985(2).

4           5.      At all times relevant, each and every Defendant was an agent and/or employee of each

5    and every other Defendant. In doing the things alleged in the causes of action stated herein, each and

6    every Defendant was acting within the course and scope of this agency or employment, and was acting

7    with the consent, permission, and authorization of each remaining Defendant. All actions of each

8    Defendant as alleged herein were ratified and approved by every other Defendant or their officers or

9    managing agents.

10                                                     II.

11                                    ADMINISTRATIVE EXHAUSTION

12          6.      Plaintiff has satisfied the administrative prerequisites for filing suit under Title VII, and

13   NRS 610.310 et seq. Mr. Colvin filed a Charge of Discrimination with NERC/EEOC against M.J. Dean

14   with regards to allegations contained herein.

15          7.      On June 25, 2020, the EEOC issued Mr. Colvin a Notice of Right to Sue. See Exhibit 1.

16          8.      Mr. Colvin has timely instituted this suit within ninety (90) days of his receipt of the

17   Notice of Right to Sue.

18                                                     III.

19                                          STATEMENT OF FACTS

20          9.      Plaintiff repeats and realleges all the allegations contained in Paragraphs 1 through 8 of

21   the Complaint as though fully set forth herein.

22          10.     Mr. Colvin is an African American gentleman, a family man and a hard-worker who has

23   been a long-time member of the Laborer’s’ International Union of North America, Local 872.

24          11.     On or about July 17, 2019, Mr. Colvin (an experienced laborer with years of experience

25   working on various construction projects in Las Vegas and elsewhere) was hired by M.J. Dean for a

26   position of a Concrete Laborer, to work at M.J. Dean’s MSG Sphere project (the “Project”).

27          12.     Mr. Colvin was excited and grateful to have obtained such a position as it promised

28   stable and long-term employment with a reputable employer and union pay, to allow him to support his


                                                        2 of 13
        Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 4 of 14



1    family.

2              13.   Mr. Colvin’s immediate supervisor at the Project was Kevin Gutierrez (“Mr. Gutierrez”).

3    Soon after meeting Mr. Colvin, Mr. Gutierrez expressed his displeasure with having to manage Mr.

4    Colvin by telling him: ”if you don’t do what I say, you will get the fu.. out of here as fast as you came

5    in.”

6              14.   Mr. Colvin was shocked and dismayed at such an inappropriate and unwarranted

7    welcome. However, Mr. Colvin appreciated an opportunity to work for M.J. Dean and decided to do

8    his best to appease Mr. Gutierrez and to focus on doing his job.

9              15.   True to his initial message to Mr. Colvin, Mr. Gutierrez subjected Mr. Colvin to ongoing

10   harassment, humiliation, and discrimination.

11             16.   Specifically, Mr. Gutierrez frequently demanded that Mr. Colvin do various unnecessary

12   tasks, he followed him around and scrutinized his work, sent him away from his assigned jobs at the

13   Project to work with other crews, and made derogatory comments directly to Mr. Colvin.

14             17.   For example, Mr. Gutierrez would demand that Mr. Colvin get on his hands and knees to

15   clean up, which could have easily been done with available tools. Mr. Gutierrez’s demand that Mr.

16   Colvin not use available tools was for the sole reason of humiliating and demeaning Mr. Colvin in front

17   of other people.

18             18.   In addition, Mr. Gutierrez would never allow Mr. Colvin to work overtime at the Project.

19   However, Mr. Gutierrez would routinely allow other employees (even those hired after Mr. Colvin) to

20   work overtime.

21             19.   Moreover, Mr. Gutierrez would frequently give Mr. Colvin an unreasonable number of

22   tasks which made it nearly impossible for Mr. Colvin to complete in a day.

23             20.   It was clear that Mr. Gutierrez was attempting to frustrate Mr. Colvin and cause him to

24   quit.

25             21.   Mr. Colvin was seriously disturbed by Mr. Gutierrez’s mistreatment and harassment.

26   Mr. Colvin invariably dreaded any interaction with Mr. Gutierrez.

27             22.   However, Mr. Colvin, in need of a job to put food on the table and grateful to work with

28   M.J. Dean, hoped that Mr. Gutierrez would stop mistreating him and he continued to focus his efforts


                                                       3 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 5 of 14



1    on doing his job the best way possible.

2           23.     In or about the beginning of November 2019, Mr. Colvin was on the deck cleaning and

3    removing wire out of the beams when Mr. Gutierrez approached him. Mr. Gutierrez asked Mr. Colvin

4    what he was doing. Mr. Colvin explained what tasks he had completed and what he was doing.

5           24.     Intimidated and exasperated by Mr. Gutierrez’s mistreatment and constant scrutiny, Mr.

6    Colvin asked Mr. Gutierrez why he is constantly “picking” on him and making his job so difficult.

7           25.     Mr. Gutierrez had no response for Mr. Colvin that day. However, the next day, Mr.

8    Gutierrez came to Mr. Colvin and apologized for his prior behavior saying he will “start over”.

9           26.     Despite his promise, on or about November 14, 2019, Mr. Gutierrez, as he has frequently

10   done before, came to Mr. Colvin and instructed him to leave his usual area of work and join another

11   crew. Mr. Colvin, frustrated at constantly being displaced for no legitimate reason, said that this is his

12   usual area where he completes his tasks.

13          27.     In response, Mr. Gutierrez said, “I am your fu..ing boss and you do as I say!”

14          28.     Once again, Mr. Colvin inquired why Mr. Gutierrez is mistreating him. Mr. Gutierrez

15   responded, “I am not fu..ing doing this, I am going to give you your two fucking checks.”

16          29.     Mr. Colvin, very concerned about losing his job for no reason, asked Mr. Gutierrez, why

17   he continues to “mess” with him. In response, Mr. Gutierrez threw his hands up and said, “I am done

18   with you NIG..R!!!” and walked away.

19          30.     Mr. Colvin was shocked and traumatized. He was humiliated and degraded. He was in

20   disbelief that in this day and age, in light of growing awareness of the horrific consequences of racial

21   discrimination, he was still subjected to such demeaning conduct.

22          31.     On that same day (November 14, 2019), Mr. Colvin filled out and submitted an

23   Employee Incident Investigation Report where he described the disturbing interaction with Mr.

24   Gutierrez (the “Internal Complaint”).

25          32.     Upon learning of the incident, John Thomason, a director at M.J. Dean, advised Mr.

26   Colvin that Mr. Gutierrez would be fired.

27          33.     Outrageously, rather than terminating Mr. Gutierrez to rid M.J. Dean of a toxic and

28   discriminatory environment, M.J. Dean decided to move Mr. Colvin to work for Dave Moody, also a


                                                       4 of 13
        Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 6 of 14



1    yard supervisor.

2            34.     To add insult to injury, contrary to Mr. Thomason/M.J. Dean’s representations to Mr.

3    Colvin, Mr. Gutierrez’s employment was not terminated.

4            35.     Instead, on or about April 4, 2020, Mr. Colvin’s employment was terminated.

5            36.     Specifically, at some point just prior to Mr. Colvin’s discharge, Mr. Moody went to work

6    at a different job site at the Project.

7            37.     Despite not being Mr. Colvin’s supervisor and despite M.J. Dean’s knowledge of Mr.

8    Gutierrez’s mistreatment, harassment, and discriminatory conduct of Mr. Colvin, M.J. Dean placed Mr.

9    Gutierrez in charge of Mr. Colvin again.

10           38.     At that time, Mr. Gutierrez jumped at the opportunity to retaliate against Mr. Colvin by

11   terminating Mr. Colvin’s employment under the ruse that there was “lack of work.”

12           39.     However, M.J. Dean’s and Mr. Gutierrez’s “lack of work” justification for terminating

13   Mr. Colvin’s employment was brazenly inaccurate.

14           40.     Indeed, the non-African American laborers who became employed by M.J. Dean after

15   Mr. Colvin and had less seniority (Gilbert and Julian) were not terminated due to “lack of work.” In

16   fact, a couple of non-African American laborers who were previously laid off by M.J. Dean from other

17   areas of the project were called back to do Mr. Colvin’s job (Andy and Lillow [sic]).

18           41.     Moreover, the subsequent job postings at the Union clearly indicated that M.J. Dean was

19   looking for laborers.

20           42.     Clearly, there was no lack of work at M.J. Dean and Mr. Colvin was fired in retaliation

21   for his complaints of racial discrimination.

22                                             FIRST CLAIM FOR RELIEF

23                        (Retaliation in Violation of 42 U.S.C. § 2000e and NRS 613.340)

24           43.     Plaintiff incorporates herein by reference the allegations of the preceding paragraphs of

25   this Complaint.

26           44.     At all times relevant to this matter, Title VII, 42 U.S.C. § 2000e, was in full force and

27   effect and binding on Defendant. Title VII, 42 U.S.C. § 2000e-3(a) and NRS 613.340 read as follows:

28   “It shall be an unlawful employment practice for an employer to discriminate against any of his


                                                        5 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 7 of 14



1    employees . . . because he has opposed any practice made an unlawful employment practice by this

2    subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an

3    investigation, proceeding, or hearing under this subchapter.”

4           45.     Plaintiff engaged in protected activity when, on or about November 14, 2019, he made

5    internal complaints about harassment and hostile work environment he had been subjected to.

6           46.     Based on these complaints, Plaintiff endured adverse actions, which include, but are not

7    limited to, being discharged from his employment.

8           47.     Defendant’s adverse actions toward Plaintiff are clearly causally connected to Plaintiff’s

9    protected activities. Plaintiff has made protected complaints and has suffered retaliatory adverse actions

10   for those complaints.

11          48.     Defendant’s retaliatory conduct violated and continues to violate Title VII, 42 U.S.C. §

12   2000e and NRS 613.340.

13          49.     Mr. Colvin has been harmed by Defendant’s acts or omissions, has suffered damages, and

14   is entitled to be fully compensated therefore.

15          50.     Plaintiff is informed and believes and thereon alleges that at all times herein

16   mentioned, Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) were the agents

17   and/or employees of Defendant M.J Dean and were doing the things hereinafter alleged, and were

18   acting within the course and scope of such agency and employment, in furtherance of the profit-

19   making business of all such Defendants.

20          51.     Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) subjected Mr.

21   Colvin to actions complained herein while in the course and scope of their agency and/or

22   employment with M.J. Dean.

23          52.     As a direct and proximate result of the actions by Defendant M.J. Dean and/or Doe

24   Employee(s)/Agent(s) and each of them as set forth herein, Defendants, and each of them, are

25   vicariously liable for the acts of the other, which caused Mr. Colvin to suffer damages, and he is

26   entitled to be fully compensated therefore.

27          53.     It has become necessary for Plaintiff to retain the services of an attorney to prosecute this

28   action and Plaintiff is entitled to an award of reasonable attorney fees.


                                                         6 of 13
        Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 8 of 14



1                                           SECOND CLAIM FOR RELIEF

2                      (Discrimination in violation of 42 U.S.C. § 2000e-2 and NRS 613.330)

3            54.     Plaintiff incorporates herein by reference the allegations of the preceding paragraphs of

4    this Complaint.

5            55.     At all times relevant to this matter, Title VII, 42 U.S.C. § 2000e-2 and NRS 613.330 were

6    in full force and effect and binding on Defendant. Title VII, 42 U.S.C. § 2000e-2(a) and NRS 613.330

7    read as follows: “It shall be an unlawful employment practice for an employer to fail or refuse to hire or

8    to discharge any individual, or otherwise to discriminate against any individual with respect to his

9    compensation, terms, conditions, or privileges of employment, because of such individual’s race, color,

10   religion, sex, or national origin . . . .”

11           56.     Plaintiff is a member of a protected class: African American.

12           57.     As fully set forth above, Defendant violated the Civil Rights Act of 1866 as amended 42

13   U.S.C. §1981 and NRS 613.330 by according preferential treatment to Non-African American

14   employees. In violation of law, Defendant discriminated against Mr. Colvin on the basis of his race, by

15   among other things, firing him because of his race, failing to provide him with opportunities for

16   overtime as it was provided to Non-African Americans, and subjecting him to various degrading actions,

17   including calling him a Nig..r, which Non-African American employees were not subjected to.

18           58.     Mr. Colvin has been harmed by Defendant’s acts or omissions, has suffered damages, and

19   is entitled to be fully compensated therefore.

20           59.     Plaintiff is informed and believes and thereon alleges that at all times herein

21   mentioned, Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) were the agents

22   and/or employees of Defendant M.J Dean and were doing the things hereinafter alleged, and were

23   acting within the course and scope of such agency and employment, in furtherance of the profit-

24   making business of all such Defendants.

25           60.     Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) subjected Mr.

26   Colvin to actions complained herein while in the course and scope of their agency and/or

27   employment with M.J. Dean.

28           61.     As a direct and proximate result of the actions by Defendant M.J. Dean and/or Doe


                                                        7 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 9 of 14



1    Employee(s)/Agent(s) and each of them as set forth herein, Defendants, and each of them, are

2    vicariously liable for the acts of the other, which caused Mr. Colvin to suffer damages, and he is

3    entitled to be fully compensated therefore.

4           62.     It has become necessary for Plaintiff to retain the services of an attorney to prosecute this

5    action and Plaintiff is entitled to an award of reasonable attorney fees.

6                                         THIRD CLAIM FOR RELIEF

7                      (Harassment in Violation of 42 U.S.C. § 2000e-2 and NRS 613.330)

8           63.     Plaintiff incorporates herein by reference the allegations of the preceding paragraphs of

9    this Complaint.

10          64.     At all times relevant to this matter, Title VII, 42 U.S.C. § 2000e-2 and NRS 613.330 were

11   in full force and effect and binding on Defendant. Title VII, 42 U.S.C. § 2000e-2(a) and NRS 613.330

12   read as follows: “It shall be an unlawful employment practice for an employer to limit, segregate, or

13   classify his employees or applicants for employment in any way which would deprive or tend to deprive

14   any individual of employment opportunities or otherwise adversely affect his status as an employee,

15   because of such individual’s race, color, religion, sex, or national origin.”

16          65.     As fully set forth above, because of his race, Plaintiff has been subjected to harassing

17   verbal conduct and harassing actions by M.J. Dean employees, which include, but are not limited to,

18   firing him because of his race, failing to provide him with opportunities for overtime as it was provided

19   to Non-African Americans, and subjecting him to various degrading actions, including calling him a

20   Nig..r, which Non-African American employees were not subjected to, which stem entirely from these

21   individuals’ racial animosity towards Plaintiff. This harassing conduct was undertaken by Defendant

22   who created an environment that, among other things, tolerated and encouraged discrimination based on

23   race, thereby materially and negatively impacting the terms and conditions of Plaintiff’s employment.

24   The statements and conduct on the part of the Defendant complained of herein represents a violation of

25   Title VII, 42 U.S.C. § 2000e-2 and NRS 613.330.

26          66.     The harassing verbal comments and harassing conduct directed toward Plaintiff because

27   of his race were unwelcomed by Plaintiff.

28          67.     These harassing verbal comments and harassing conduct directed toward Plaintiff


                                                         8 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 10 of 14



1    because of his race have been both severe and pervasive. In fact, Plaintiff’s daily endurance of this

2    hostile work environment is taking a tremendous toll on Plaintiff’s health, from severe stress and anxiety

3    to inability to sleep.

4            68.     Mr. Colvin has been harmed by Defendant’s acts or omissions, has suffered damages, and

5    is entitled to be fully compensated therefore.

6            69.     Plaintiff is informed and believes and thereon alleges that at all times herein

7    mentioned, Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) were the agents

8    and/or employees of Defendant M.J Dean and were doing the things hereinafter alleged, and were

9    acting within the course and scope of such agency and employment, in furtherance of the profit-

10   making business of all such Defendants.

11           70.     Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) subjected Mr.

12   Colvin to ctions complained herein while in the course and scope of their agency and/or

13   employment with M.J. Dean.

14           71.     As a direct and proximate result of the actions by Defendant M.J. Dean and/or Doe

15   Employee(s)/Agent(s) and each of them as set forth herein, Defendants, and each of them, are

16   vicariously liable for the acts of the other, which caused Mr. Colvin to suffer damages, and he is

17   entitled to be fully compensated therefore.

18           72.     It has become necessary for Plaintiff to retain the services of an attorney to prosecute this

19   action and Plaintiff is entitled to an award of reasonable attorney fees.

20                                      FOURTH CLAIM FOR RELIEF

21                                  (Negligent Infliction of Emotional Distress)

22           73.     Plaintiff incorporates herein by reference the allegations of the preceding paragraphs of

23   this Complaint.

24           74.     Defendant owed a duty of care to Mr. Colvin to not subject him to harassing,

25   discriminatory and humiliating actions by its employees and/or agents, and to not take retaliatory

26   actions against him.

27           75.     Defendant breached its duty of care to Mr. Colvin when it subjected Mr. Colvin to

28   harassing, discriminatory and humiliating actions by its employees and/or agents and had taken


                                                         9 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 11 of 14



1    retaliatory actions against him.

2           76.     Defendant’s actions complained of herein caused Mr. Colvin to suffer serious emotional

3    distress which included, among others, humiliation, depression, anxiety, fear and trouble sleeping.

4           77.     Mr. Colvin has been harmed by Defendant’s acts or omissions, has suffered damages, and

5    is entitled to be fully compensated therefore.

6           78.     Plaintiff is informed and believes and thereon alleges that at all times herein

7    mentioned, Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) were the agents

8    and/or employees of Defendant M.J Dean and were doing the things hereinafter alleged, and were

9    acting within the course and scope of such agency and employment, in furtherance of the profit-

10   making business of all such Defendants.

11          79.     Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) subjected Mr.

12   Colvin to ctions complained herein while in the course and scope of their agency and/or

13   employment with M.J. Dean.

14          80.     As a direct and proximate result of the actions by Defendant M.J. Dean and/or Doe

15   Employee(s)/Agent(s) and each of them as set forth herein, Defendants, and each of them, are

16   vicariously liable for the acts of the other, which caused Mr. Colvin to suffer damages, and he is

17   entitled to be fully compensated therefore.

18          81.     It has become necessary for Plaintiff to retain the services of an attorney to prosecute this

19   action and Plaintiff is entitled to an award of reasonable attorney fees.

20                                        FIFTH CLAIM FOR RELIEF

21                                  (Intentional Infliction of Emotional Distress)

22          82.     Plaintiff incorporates herein by reference the allegations of the preceding paragraphs of

23   this Complaint.

24          83.     The Defendant's above described behavior which includes but is not limited to

25   harassment and discrimination and M.J. Dean’s retaliation against Mr. Colvin as a result of his

26   complaints, was extreme, outrageous and done with intention of, or reckless disregard for causing

27   emotional distress to Mr. Colvin.

28          84.     As a result of Defendant’s conduct, Mr. Colvin suffered severe and extreme emotional


                                                        10 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 12 of 14



1    distress which included, among others, humiliation, depression, anxiety, fear and trouble sleeping.

2           85.     Defendant has acted willfully and maliciously, and with oppression, fraud or malice, and

3    as a result of Defendant’s wrongful conduct, Plaintiff is entitled to an award of exemplary or punitive

4    damages.

5           86.     Mr. Colvin has been harmed by Defendant’s acts or omissions, has suffered damages, and

6    is entitled to be fully compensated therefore.

7           87.     Plaintiff is informed and believes and thereon alleges that at all times herein

8    mentioned, Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) were the agents

9    and/or employees of Defendant M.J Dean and were doing the things hereinafter alleged, and were

10   acting within the course and scope of such agency and employment, in furtherance of the profit-

11   making business of all such Defendants.

12          88.     Mr. Gutierrez and each of the Defendant’s Doe Employee(s)/Agent(s) subjected Mr.

13   Colvin to ctions complained herein while in the course and scope of their agency and/or

14   employment with M.J. Dean.

15          89.     As a direct and proximate result of the actions by Defendant M.J. Dean and/or Doe

16   Employee(s)/Agent(s) and each of them as set forth herein, Defendants, and each of them, are

17   vicariously liable for the acts of the other, which caused Mr. Colvin to suffer damages, and he is

18   entitled to be fully compensated therefore.

19          90.     It has become necessary for Plaintiff to retain the services of an attorney to prosecute this

20   action and Plaintiff is entitled to an award of reasonable attorney fees.

21                                        SIXTH CLAIM FOR RELIEF

22                                  (Negligent Hiring, Training and Supervision)

23          91.     Plaintiff incorporates herein by reference the allegations of the preceding paragraphs of

24   this Complaint.

25          92.     Defendant M.J. Dean owed a duty of care to Mr. Colvin to properly train and supervise

26   its employees to refrain from discrimination, harassment and retaliating against other employees.

27          93.     Defendant M.J. Dean breached that duty when it failed to properly train and supervise its

28   employees to refrain from discrimination, harassment and retaliating against other employees.


                                                        11 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 13 of 14



1           94.        Defendant M.J. Dean knew or should have known that Mr. Gutierrez and possibly other

2    employees and/or agents were subjecting Mr. Colvin to discrimination, harassment and retaliation.

3           95.         The conduct of M.J. Dean as alleged herein, was willful, intentional, oppressive,

4    fraudulent, malicious and done in a wanton and reckless disregard for the rights of Mr. Colvin, thereby

5    warranting the imposition of punitive damages.

6           96.        As a direct result of the negligent and careless conduct of Defendant, Mr. Colvin suffered

7    damages, and he is entitled to be fully compensated therefore.

8           97.        It has become necessary for Plaintiff to retain the services of an attorney to prosecute this

9    action and Plaintiff is entitled to an award of reasonable attorney fees.

10          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

11                a.      For compensatory damages in a sum according to proof at trial;

12                b.      For special damages in a sum according to proof at trial;

13                c.      For consequential damages in a sum according to proof at trial;

14                d.      For punitive damages in a sum according to proof at trial;

15                e.      For all equitable and declaratory relief available;

16                f.      For interest and pre-judgment interest at the statutory rate until the amount of

17   judgment is paid in full;

18                f.      For attorney’s fees and costs of suit incurred; and

19                g.      For such other and further relief as the Court may deem appropriate.

20          DATED this ____ day of _____________, 2020.

21                                                             JESSE SBAIH & ASSOCIATES, LTD.
22

23                                                    By       ______________________________
                                                               Jesse M. Sbaih (#7898)
24                                                             Ines Olevic-Saleh (#11431)
                                                               The District at Green Valley Ranch
25                                                             170 South Green Valley Parkway, Suite 280
26                                                             Henderson, Nevada 89012
                                                                      Attorneys for Plaintiff
27

28


                                                           12 of 13
       Case 2:20-cv-01765-APG-EJY Document 11-1 Filed 12/01/20 Page 14 of 14



                                 PLAINTIFF’S DEMAND FOR JURY TRIAL
1

2           Plaintiff Parnell Colvin, by and through the law firm of Jesse Sbaih & Associates, Ltd., hereby

3    demands a jury trial of all issues in the above-captioned matter.

4
                    DATED this ____ day of _____________, 2020.
5
                                                            JESSE SBAIH & ASSOCIATES, LTD.
6

7
                                                   By       ______________________________
8                                                           Jesse M. Sbaih (#7898)
                                                            Ines Olevic-Saleh (#11431)
9                                                           The District at Green Valley Ranch
                                                            170 South Green Valley Parkway, Suite 280
10                                                          Henderson, Nevada 89012
11                                                                 Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        13 of 13
